— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective December 2, 1974 through January 5, 1975 because he failed to comply with registration requirements. Claimant’s failure to comply with the registration requirements was due to an honest mistake on his part. He was not misled by a representative of the Industrial Commissioner and no circumstances have been shown that would constitute good cause for excusing claimant’s failure to file for benefits. Whether or not good cause exists for a claimant’s failure to comply with registration and reporting requirements is an issue of fact within the province of the board (Matter of Zaimoff [CatherwoodJ 27 AD2d 782). Since there was substantial evidence that claimant failed to comply with registration requirements and furnished no valid reason for such failure, the board’s decision must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.